

113 HR 3537 IH: 21st Century Investment Act of 2013
U.S. House of Representatives
2013-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3537IN THE HOUSE OF REPRESENTATIVESNovember 19, 2013Ms. Edwards (for herself, Ms. Norton, Mr. Cummings, Ms. Tsongas, Mr. Cicilline, Mr. Welch, and Mr. Holt) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to make permanent the credit for increasing research activities, to increase such credit for amounts paid or incurred for qualified research occurring in the United States, and to increase the domestic production activities deduction for the manufacture of property substantially all of the research and development of which occurred in the United States.1.Short titleThis Act may be cited as the 21st Century Investment Act of 2013.2.Research credit made permanent(a)In generalSection 41 of the Internal Revenue Code of 1986 is amended by striking subsection (h).(b)Conforming amendments(1)Section 41(c) of such Code is amended by striking paragraph (4).(2)Paragraph (1) of section 45C(b) of such Code is amended by striking subparagraph (D).(c)Effective dateThe amendments made by this subsection shall apply to amounts paid or incurred after December 31, 2013.3.Increase in research credit for contracted research with United States businesses(a)In generalSection 41 of the Internal Revenue Code of 1986, as amended by section 2 of this Act, is amended by inserting after subsection (g) the following new subsection:(h)Special rule for contracted research with United States manufacturing business(1)In generalIf the taxpayer elects the application of this subsection, subsection (a)(1) shall be applied by substituting 25 percent for 20 percent with respect to qualified United States research expenses.(2)Qualified United States research expensesFor purposes of this subsection, the term qualified United States research expenses means any amount paid or incurred by the taxpayer to any person (other than an employee of the taxpayer) for qualified research, substantially all of which occurs in the United States.(3)Separate application of sectionIn the case of any election of the application of this subsection, this section shall be applied separately with respect qualified United States research expenses..(b)Effective dateThe amendments made by this section shall apply to amounts paid or incurred for taxable years beginning after the date of the enactment of this Act.4.Increase in domestic production activities deduction for manufactured property researched and developed in United States(a)In generalSubsection (d) of section 199 of the Internal Revenue Code of 1986 is amended by redesignating paragraph (10) as paragraph (11) and by inserting after paragraph (9) the following new paragraph:(10)Special rule for certain manufacturing(A)In generalIn the case qualified production activities income attributable to the manufacture or production of qualifying production property substantially all of the research and development of which occurred in the United States, subsection (a) shall be applied by substituting 15 percent for 9 percent.(B)Special rule when taxable income used to determine deductionIn the case of any taxable year for which the taxpayer’s qualified production activities income exceeds the taxpayer’s taxable income (determined without regard to this section), the amount of taxable income to which the 15 percent amount in subparagraph (A) applies under subsection (a)(1) shall be an amount equal to the amount which bears the same ratio to such taxable income (as so determined) as—(i)the amount of qualified production activities income of the taxpayer for the taxable year which is attributable to the manufacture or production of qualifying production property substantially all of the research and development with respect to which occurred in the United States, bears to(ii)all qualified production activities income of the taxpayer for the taxable year.(C)TerminationThis paragraph shall not apply to taxable years beginning after December 31, 2022..(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.